                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


MARY JO CHUDLEY,                         :
                                         :      Case No. 19-cv-03879-JMY
             Plaintiff                   :
                                         :
      v.                                 :
                                         :
CYNTHIA MATOSSIAN, ET AL.,               :
                                         :
             Defendants                  :


                                        ORDER

   AND NOW, this 21st day of November, 2019, upon consideration of Plaintiff’s Motion for

Default Judgment (ECF No. 5), and all documents submitted in support thereof, it is hereby

ORDERED that Plaintiff’s Motion is DENIED WITHOUT PREJUDICE.                   It is further

ORDERED that the Clerk’s October 2, 2019 Entry of Default is VACATED. The Clerk is

DIRECTED to TRANSMIT copies of this Order to Defendants at the following address: 501

Hyde Park, Doylestown, Pennsylvania 18902.



   IT IS SO ORDERED.



                                                BY THE COURT:

                                                /s/ Judge John Milton Younge

                                                        Judge John Milton Younge
